Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 1 of 28 PageID #: 11




           EXHIBIT “A”
    Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 2 of 28 PageID #: 12
                                                                           S£) 2. .,, l.,, iozo
    SUPREME COURT OF THE STATE OF NEW YORK                                     Date Filed: \   130 l;:i..o J....v
    COUNTY OF QUEENS
    ------------------X
    JAMES O'REILLY,
                                                                               Index No.: 10\\il."'27 [ c)_()'J.-0

                                                                               PLAINTIFF
                                                      Plaintiff,               DESIGNATES QUEENS
                                                                               COUNTY AS THE
                  -against-                                                    PLACE OF TRIAL

    GENERAL MOTORS LLC, GENERAL MOTORS                                         SUMMONS
    HOLDING CORPORATION, GENERAL MOTORS
    OVERSEAS DISTRIBUTION LLC, GENERAL                                         THE BASIS OF VENUE
    MOTORS INVESTMENT MANAGEMENT                                               IS PLAINTIFF'S
    CORPORATION, GENERAL MOTORS TREASURY                                       RESIDENCE IN QUEENS
    CENTER, LLC, BROOKLYN AC-DELCO, INC., and                                  COUNTY
    ACDELCO,
.
                                                   Defendants.
    ------------------X
      TO THE ABOVE NAMED DEFENDANT(S):

                      YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to

      serve a copy of your answer on the Plaintiff's attorney within 20 days after the service of this

      summons, or within 30 days after service of this summons is complete if this summons is not

      personally delivered to you within the State of New York.

                      In case of your failure to answer this summons, a judgment by default will be taken

      against you for the relief demanded in the complaint, together with the interest, costs and/or

      disbursements of this action.


      Dated: New York, NY
             January 29, 2020

                                                           KUBICK & ASSOCIATES, P.C.
                                                           32 Broadway, Suite 1514
                                                           New York, NY 10004
                                                           212.684.7541
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 3 of 28 PageID #: 13
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 4 of 28 PageID #: 14
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 5 of 28 PageID #: 15
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 6 of 28 PageID #: 16
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 7 of 28 PageID #: 17
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 8 of 28 PageID #: 18
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 9 of 28 PageID #: 19
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 10 of 28 PageID #: 20
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 11 of 28 PageID #: 21
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 12 of 28 PageID #: 22
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 13 of 28 PageID #: 23
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 14 of 28 PageID #: 24
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 15 of 28 PageID #: 25
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 16 of 28 PageID #: 26
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 17 of 28 PageID #: 27
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 18 of 28 PageID #: 28
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 19 of 28 PageID #: 29
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 20 of 28 PageID #: 30
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 21 of 28 PageID #: 31
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 22 of 28 PageID #: 32
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 23 of 28 PageID #: 33
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 24 of 28 PageID #: 34
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 25 of 28 PageID #: 35
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 26 of 28 PageID #: 36
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 27 of 28 PageID #: 37
Case 1:20-cv-01238-ENV-SJB Document 1-3 Filed 03/06/20 Page 28 of 28 PageID #: 38
